NUMBER 13-11-00156-CR
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT
OF TEXAS
 
CORPUS CHRISTI - EDINBURG
                                                        
             
 
IN RE CALVIN HYDER
            
                                                         
 
On Petition for Writ
of Mandamus.
                                            
                         
 
MEMORANDUM OPINION
 
Before Justices Garza,
Vela and Perkes
Memorandum Opinion Per
Curiam[1]
 
Relator,
Calvin Hyder, has filed a petition for writ of mandamus alleging that the
Honorable Michael Welborn, presiding judge of the 156th Judicial District Court
of Bee County, Texas, abused his discretion by declining to vacate relator’s
conviction of harrassment.  See Tex.
Penal Code Ann. § 42.07 (Vernon 2003).
Having reviewed and fully considered
relator’s petition, this Court is of the opinion that relator has not shown himself
entitled to the relief requested and that the petition should be denied.  See
Tex. R. App. P. 52.8(a).  Accordingly,
relator’s petition for writ of mandamus is DENIED.[2]
 
                                                                                                PER
CURIAM
 
Do
not publish. 
Tex. R. App. P. 47.2(b).
Delivered
and filed the
23rd
day of March, 2011.




[1] See Tex. R. App. P. 47.4 (distinguishing opinions and memorandum
opinions), 52.8(d) (“When denying relief, the court may hand down an opinion
but is not required to do so.”).


[2] Hyder has also filed with this Court
a “Motion for Production and Inspection of Documents,” apparently asking that
we compel the production of certain documents produced as part of the trial
court proceedings, including the indictment.  The motion is denied.